DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to Applicant's communication filed March 26, 2021 in response to the Office action dated March 10, 2021. 
Claims 1 has been amended.  Claims 2, 4-6, and 9-17 are canceled. 
Claims 1, 3, 7, 8 are pending.
Allowable Subject Matter
Claims 1, 3, 7, 8 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches an apparatus and method for dividing a stream of data and write in a buffer in different section but fails to teach the combination including the limitations of the claimed invention. Specifically, the claimed feature of “………….receiving the write command from the host, and storing a write data of the write command into a corresponding buffering region of a buffer according to the stream information of the write command, wherein the buffer contains a plurality of buffering regions corresponding to the plurality of data streams; 
dividing the write data in each buffering region of the buffer into plural groups according to a program data amount; 
assigning one program command to each group in each buffering region, combining the program command and each group as a job, and listing the job with a corresponding job 
determining a next job link list to execute the corresponding jobs according to a job number of a last-rank job of a selected job link list that is selected in a former one determining process.”
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Applicant’s arguments filed 3/2/21 and 3/26/21 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135